DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 02/03/2021 has been entered.
Response to Arguments
Applicant’s arguments have been fully considered but are moot in light of a new rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the
prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. US 2016/0379044 in view of Xu, Zijian, et al. "A hierarchical compositional model for face representation and sketching." further in view of Rastegari, Mohammad, et al. "Xnor-net: Imagenet classification using binary convolutional neural networks." [herein Rast]
Regarding claim 1, Tang teaches “a hierarchical compositional network, representable in Bayesian network form” (fig. 3, graph form), comprising: first, second, third, fourth, and fifth (
    PNG
    media_image1.png
    520
    836
    media_image1.png
    Greyscale
M1-M8, numerous parent nodes); 
“first, second, and third pool nodes” (fig. 3, level 1 pooling L1 layer i.e. numerous nodes shown); 
“first, second, and third weight nodes that selectively connect the first, second, and third parent feature nodes with the first second and third pool nodes, respectively, based on a weight value associated with each weight node” (fig. 3, Deep ConvNet nodes between M1 the parent node and the level 1 pooling nodes and 
“first, second, third, fourth, and fifth child feature nodes” (fig. 3, L2 layer showing numerous child nodes); 
“wherein the first parent feature node and first weight node are both coupled to and together configured to activate the first pool node” (fig. 3 shows a parent node and a weight node coupled to a pool node, a node in L1); 
(fig. 3 shows a parent node and a weight node coupled to a pool node, a node in L1; each individual node, i.e. first/second/third parent node etc. is correspondingly connected with a weight node to a pooling node, the exact configuration bear minimal patentable weight as the functionality of nodes being connected to each other is the same.)
“wherein the hierarchical compositional network is implemented as a network of electronically coupled functional node componets by a computer processor” ([0030] “the system 1000 may include one or more processors (not shown).”)
While Tang teaches all of the claim limitations, the Xu reference is additionally cited for teaching and expanding upon the limitations. For example Xu also teaches a hierarchical compositional network “This paper presents a hierarchical-compositional model of human faces, as a three-layer AND-OR graph to account for the structural variabilities over multiple resolutions” abstract and figure 2 
    PNG
    media_image2.png
    762
    1303
    media_image2.png
    Greyscale
which shows the network representable in Bayesian form.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tang with that of Xu since “the state transitions of facial parts can also cause structural changes like opening or closing eyes, which are widely observed in facial motions. To account for these structural variations, we formulate our representation as a three-layer And-Or graph” pg. 3 last ¶.
The references however do not explicitly teach binary weights. Rast however teaches “and wherein the first, second and third weight nodes each represent a binary random variable” (pg. 5 ¶1 “This method binarizes weights while maintaining full precision activation. [40] proposed fully binary training and testing in an array of committee machines with randomized input. [41] retraine a previously trained neural network with binary weights and binary inputs”)
“wherein the heirarhcical compositional network is trained using a message passing algorithm” (pg. 6 “Each iteration of training a CNN involves three steps; forward pass, backward pass and parameters update”)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Tang and Xu with that of Rast since a combination of known methods would yield predictable results that is, it is known in the art to have binary weights such as Rast and thus these weights would work in a predictable manner with the systems of Tang and Xu.
Regarding claim 2, the Tang reference has been addressed above. Tang however does not explicitly teach the claim limitations. Xu however teaches “wherein any parent feature nodes and weight nodes together configured to activate a pool node are configured to do so according to an AND-OR selection function” (Xu abstract “as a three-layer And-Or graph to account for the structural variabilities over multiple resolutions. In the And-Or graph, an And-node represents a decomposition of certain graphical structure which expands to a set of Or-nodes with associated relations; an Or-node serves as a switch variable pointing to alternative And-nodes”)
Regarding claim 3, the Tang and Xu references have been addressed above. Tang further teaches “wherein the first pool node is coupled to and configured to activate the first, second, and third child feature nodes; wherein the second pool node is coupled to and configured to activate the second, third, and fourth child feature nodes; wherein the third pool node is coupled to and configured to activate the third, fourth, and fifth child feature nodes” (
    PNG
    media_image1.png
    520
    836
    media_image1.png
    Greyscale
 pooling nodes in L1 activate child nodes in L2.)
Regarding claim 4, the Tang and Xu references have been addressed above. Tang further teaches “wherein an activation of the first pool node results in activation of exactly one of the first, second, and third child feature nodes; wherein an activation of the second pool node results in activation of exactly one of the second, third, and fourth child feature nodes; wherein an activation of the third pool node results in activation of exactly one of the third, fourth, and fifth child feature (fig. 3 the pooling nodes in L1 activate the child nodes in L2 as they are connected to each other.)
Regarding claim 5, the Tang and Xu references have been addressed above. Tang further teaches “wherein the first child feature node corresponds to a first position and a first feature index” (
    PNG
    media_image1.png
    520
    836
    media_image1.png
    Greyscale
see L2 layer where the child node is in a first position, and corresponds to a first feature index in the hidden layer i.e. the first node); “wherein the second child feature node corresponds to a second position and the first feature index” (second child node corresponds to the same first feature index); “wherein the third child feature node corresponds to a third position and the first feature index” (third child node corresponds to the same first feature index); “wherein the fourth child feature node corresponds to a fourth position and the first feature index” (fourth child node corresponds to the same first feature index); “wherein the fifth child feature node  (fourth child node corresponds to the same first feature index).
Regarding claim 6, the Tang and Xu references have been addressed above. Tang further teaches “wherein the first, second, third, fourth, and fifth positions are adjacent” (fig. 3, adjacent nodes.)
Regarding claim 7, the Tang and Xu references have been addressed above. Tang further teaches “wherein the network is configured to receive data feature input by setting activation of child feature nodes according to image features of an image” ([0007] “extracting identity relational features for a face image recognition system”); “wherein the inferred output includes a classification of the image” ([0006] “The recognizing unit may be configured to recognize whether the face images belong to same identity based on the identity relational features of the face images.”)
Regarding claim 9, the Tang and Xu references have been addressed above. Tang further teaches “wherein the network is configured to output child feature node selection as a generated output in response to received parent feature input” (fig. 3 output layer is generated from child feature nodes L2.)
Regarding claim 10, the Tang and Xu references have been addressed above. Tang further teaches “wherein the generated output is an image generated based on a mapping of selected child feature nodes to image features” ([0020] “the extracted relational features pass a fully connected layer and are fully connected to an output layer, such as the softmax layer, which indicates whether the two regions belong to the same identity.”)
Regarding claim 11, the Tang and Xu references have been addressed above. Tang further teaches “wherein the parent feature input is an image classification” ([0005] “generating one or more face region pairs of face images to be compared and recognized.”)
Regarding claim 12, Tang teaches “a hierarchical compositional network, representable in Bayes factor graph form” (fig. 3, graph form), “comprising: first, second, third, fourth, and fifth parent feature variable nodes” (
    PNG
    media_image1.png
    520
    836
    media_image1.png
    Greyscale
M1-M8 i.e. parent nodes); 
“first, second, and third weight variable nodes configured to define a connectivity of the hierarchical compositional network based on respective weight values associated with each weight node, that are learned during training” (fig. 3 the ConvNet groups which are weight nodes );  
“first, second, and third convolution factor nodes” (fig. 4 convolution layers); 
(
    PNG
    media_image3.png
    455
    772
    media_image3.png
    Greyscale
multiple pooling layers); 
“first, second, and third pool factor nodes” (fig. 3 L0 multiple pooling factor nodes); 
“first, second, third, fourth, fifth, sixth, seventh, eighth, and ninth intermediate variable nodes” (fig. 3 L2 layer which has a number of nodes); 
 “first, second, third, fourth, and fifth pooling factor nodes” (fig. 3 L1 more pooling nodes); and
“first, second, third, fourth, and fifth child feature variable nodes” (fig. 3 output layer which can have a number of nodes); 
“wherein the first, second, and third parent feature variable nodes and the first, second, and third weight variable nodes are coupled to the first pool variable node via the first convolution factor node” (fig. 3 which shows the parent nodes coupled to the pooling nodes via the convolutional nodes; note that the weight node not necessarily shown in fig. 3 but taught in the later reference would also be connected through this layer); “wherein the second, third, and fourth parent feature variable nodes and the first, second, and third weight nodes are coupled to the second pool variable node via the second convolution factor node; wherein the third, fourth, and fifth parent feature variable nodes and the first, second, and third weight nodes are coupled to the third pool variable node via the third convolution factor node” (fig. 3 which shows the parent nodes coupled to the pooling nodes via the convolutional nodes regardless of which numerical node it is.)
“wherein the hierarchical compositional network is implemented as a network of electronically coupled functional node componets by a computer processor” ([0030] “the system 1000 may include one or more processors (not shown).”)
Tang does not explicitly teach the remaining limitation. Xu however teaches 
“first, second, third, fourth, and fifth OR nodes” (pg. 4 the left brow, right brow, left eye, right eye nodes which are OR nodes.)
Xu additionally teaches a hierarchical compositional network “This paper presents a hierarchical-compositional model of human faces, as a three-layer AND-OR graph to account for the structural variabilities over multiple resolutions” abstract and figure 2 
    PNG
    media_image2.png
    762
    1303
    media_image2.png
    Greyscale
which shows the network representable in Bayesian form.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tang with that of Xu since “the state transitions of facial parts can also cause structural changes like opening or closing eyes, which are widely observed in facial motions. To account for these structural variations, we formulate our representation as a three-layer And-Or graph” pg. 3 last ¶.
The references however do not explicitly teach binary weights. Rast however teaches “and wherein the first, second and third weight nodes each represent a binary random variable” (pg. 5 ¶1 “This method binarizes weights while maintaining full precision activation. [40] proposed fully binary training and testing in an array of committee machines with randomized input. [41] retraine a previously trained neural network with binary weights and binary inputs”)
“wherein the heirarhcical compositional network is trained using a message passing algorithm” (pg. 6 “Each iteration of training a CNN involves three steps; forward pass, backward pass and parameters update”)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Tang and Xu with that of Rast since a combination of known methods would yield predictable results that is, it is known in the art to have binary weights such as Rast and thus these weights would work in a predictable manner with the systems of Tang and Xu.
Regarding claim 13, Tang further teaches “wherein the first convolution node is equivalent to a first convolution OR factor node coupled to first, second, and third convolution AND factor nodes” (pg. 4 fig. 2 shows OR nodes coupled to AND nodes); “wherein the first convolution AND factor node couples the first parent feature variable node and the first weight variable node to the first convolution OR factor node” (fig. 2 shows the parent nodes going to the OR nodes going to the AND node); “wherein the second convolution AND factor node couples the second parent feature variable node and the second weight variable node to the first convolution OR factor (fig. 2 shows the parent nodes going to the OR nodes going to the AND node.)
Regarding claim 14, Xu further teaches “wherein the second convolution node is equivalent to a second convolution OR factor node coupled to fourth, fifth, and sixth convolution AND factor nodes” (pg. 4 fig. 2 shows OR nodes coupled to AND nodes; the nodes can be a number of first, second, third, etc.); “wherein the fourth convolution AND factor node couples the second parent feature variable node and the first weight variable node to the second convolution OR factor node” (fig. 2 shows the parent nodes going to the OR nodes going to the AND node); “wherein the fifth convolution AND factor node couples the third parent feature variable node and the second weight variable node to the second convolution OR factor node; wherein the sixth convolution AND factor node couples the fourth parent feature variable node and the third weight variable node to the second convolution OR factor node” (fig. 2 shows the parent nodes going to the OR nodes going to the AND node.)
Regarding claim 15, the Tang Xu references have been addressed above. Tang further teaches “wherein the first pool variable node is coupled to the first, second, and third intermediate variable nodes via the first pool factor node” (fig. 3 
    PNG
    media_image1.png
    520
    836
    media_image1.png
    Greyscale
the pooling nodes L0 and L1 are connected to the intermediate L2); “wherein the second pool variable node is coupled to the fourth, fifth, and sixth intermediate variable nodes via the second pool factor node; wherein the third pool variable node is coupled to the seventh, eighth, and ninth intermediate variable nodes via the third pool factor node” (the pooling nodes L0 and L1 are connected to the intermediate L2.)
Regarding claim 16, the Tang Xu references have been addressed above. Xu further teaches “wherein the first intermediate variable node is coupled to the first child feature variable node via the first pooling OR factor node” (pg. 4 fig. 2 shows an intermediate variable node, i.e. brow types and eye types connected to an OR node, the eye patch nodes, connected to a child feature variable, the rectangular nodes); “wherein the second intermediate variable node is coupled to the second child feature variable node via the second pooling OR factor node; wherein the third intermediate variable node is coupled to the third child feature variable node via the third pooling OR factor node; wherein the fourth intermediate variable node is coupled to the second (pg. 4 fig. 2 shows an intermediate variable node, i.e. brow types and eye types connected to an OR node, the eye patch nodes, connected to a child feature variable, the rectangular nodes.)
Regarding claim 17, the Tang and Xu references have been addressed above. Tang further teaches “wherein the first child feature node corresponds to a first position and a first feature index” (
    PNG
    media_image1.png
    520
    836
    media_image1.png
    Greyscale
see L2 layer where the child node is in a first position, and corresponds to a first feature index in the hidden layer i.e. the first node); “wherein the second child feature node corresponds to a second position and the first feature index” (second child node corresponds to the same first feature index); “wherein the third child feature node corresponds to a third position and the first feature index” (third child node corresponds to the same first feature index); “wherein the fourth child feature node corresponds to a fourth position and the first feature index” (fourth child node corresponds to the same first feature index); “wherein the fifth child feature node corresponds to a fifth position and the first feature index” (fourth child node corresponds to the same first feature index).
Regarding claim 18, the Tang and Xu references have been addressed above. Tang further teaches “wherein the first, second, third, fourth, and fifth positions are adjacent” (fig. 3, adjacent nodes.)
Regarding claim 19, the Tang and Xu references have been addressed above. Tang further teaches “wherein the network is configured to receive data feature input by setting activation of child feature nodes according to image features of an image” ([0007] “extracting identity relational features for a face image recognition system”); “wherein the inferred output includes a classification of the image” ([0006] “The recognizing unit may be configured to recognize whether the face images belong to same identity based on the identity relational features of the face images.”)
Regarding claim 21, the Tang and Xu references have been addressed above. Tang further teaches “wherein the network is configured to output child feature node selection as a generated output in response to received parent feature input” (fig. 3 output layer is generated from child feature nodes L2.)
Regarding claim 22, the Tang and Xu references have been addressed above. Tang further teaches “wherein the generated output is an image generated based on a mapping of selected child ([0020] “the extracted relational features pass a fully connected layer and are fully connected to an output layer, such as the softmax layer, which indicates whether the two regions belong to the same identity.”)
Regarding claim 23, the Tang and Xu references have been addressed above. Tang further teaches “wherein the parent feature input is an image classification” ([0005] “generating one or more face region pairs of face images to be compared and recognized.”)

Claim 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. US 2016/0379044 in view of Xu, Zijian, et al. "A hierarchical compositional model for face representation and sketching." further in view of Rastegari, Mohammad, et al. "Xnor-net: Imagenet classification using binary convolutional neural networks." [herein Rast] and Kwon US 2016/0162805.
Regarding claim 8, the Tang, Xu, and Rast references have been addressed above. All however do not explicitly teach the claim limitations. Kwon however teaches “wherein the network is configured to receive data feature input by setting activation of child feature nodes according to audio features of an audio signal” ([0005] “A method to detect audio data”); “wherein the inferred output includes a classification of the audio signal” ([0005] “an object is detected from given data through machine learning so as to classify to which class the detected object belongs.”)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tang and Xu and Rast with that of Kwon since a combination of known methods would yield predictable results that is, neural networks have been known to operate with audio signals and as such, the audio signals of Kwon would operate normally and predictably with the networks of Tang and Xu and Rast.
Regarding claim 20, the Tang and Xu and Rast references have been addressed above. All however do not explicitly teach the claim limitations. Kwon however teaches “wherein the network ([0005] “A method to detect audio data”); “wherein the inferred output includes a classification of the audio signal” ([0005] “an object is detected from given data through machine learning so as to classify to which class the detected object belongs.”)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tang and Xu and Rast with that of Kwon since a combination of known methods would yield predictable results that is, neural networks have been known to operate with audio signals and as such, the audio signals of Kwon would operate normally and predictably with the networks of Tang and Xu and Rast.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin W Figueroa/Examiner, Art Unit 2124